UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6116


ASHLEY TERRELL BROOKS,

                    Petitioner - Appellant,

             v.

ERIC WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00857-REP-RCY)


Submitted: June 28, 2018                                          Decided: August 3, 2018


Before TRAXLER, THACKER, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Alexandria, Virginia, Joseph S. Camden, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ashley Terrell Brooks, a federal prisoner, appeals the district court’s order

dismissing with prejudice Brooks’ 28 U.S.C. § 2241 (2012) petition in which Brooks

sought to challenge his armed career criminal designation. The district court determined

that Brooks was unable to challenge his sentence under the savings clause of 28 U.S.C.

§ 2255(e) (2012). The district court did not have the benefit of our recent decision in

United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018). In light of Wheeler, we vacate the

district court’s order and remand the case for further proceedings. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            2